DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/07/2020 has been considered by the examiner.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “308” in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howe (US 2016/0305619-of record).

With respect to claims 1 and 3, Howe teaches a process for making a light modifying article (“light modifying element”, “a lens with refraction features”, Pa [0195] and [0202]) for an illumination device (“light fixture”) (Pa [0165]), the process comprising:
providing a clear or translucent substrate (“a clear or translucent substrate”, Pa [0195]);
growing at least one optical element (“refraction features RF”) on the substrate using a printing process using an ink that is either clear or translucent (“refraction features RF (the areas between each set of dotted lines) comprise a layer of particles that have been printed on a surface of the lens by a printing process”, and “Each refraction feature may be printed utilizing … diffusion particles such as glass beads, or white ink with reflective particles such as titanium dioxide.”, Pa [0195]).

With respect to claim 2, Howe as applied to claim 1 above further teaches incorporating the article as a lens (“a lens with refraction features”, Pa [0195]) into the illumination device (“light fixture”) (Pa [0165]).
Even though Howe is silent to using the illumination device for mounting into a vehicle, it is noted that it is an intended use since Howe teaches all of the recited steps of the claimed method for making the light modifying article, thus the use of the product from the method is an intended use.

With respect to claim 4, Howe as applied to claim 3 above further teaches growing the plurality of optical elements onto a portion of the article, and leaving another portion of the article void of optical elements (Fig. 20 shows that the refraction features are spaced apart from each other.).

With respect to claims 6 and 7, Howe as applied to claim 1 above further teaches that incorporating the substrate into a lamp assembly such that the at least one optical element is on the interior or exterior of the assembly on a substrate surface facing a light source (“refraction elements may be formed on an example embodiment of lens on either the front or back lens surface”, Pa [0193]). Furthermore, it is noted that the claims are intended uses since Howe as applied to claim 1 above teaches all of the recited steps of the claimed method for making the article (“lens”) comprising the clear or translucent substrate and the refraction features for the illumination device (“LED light fixture”), thus the use of the product from the method is an intended use.

With respect to claim 8, Howe as applied to claim 1 above further teaches that the substrate comprises Polycarbonate (Pa [0176]).

With respect to claims 12, 13 and 20, Howe as applied to claim 1 above further teaches forming the article into a particular shape to meet the configuration requirements of surrounding structures (“the single LME or two LME sections may be fabricated by …vacuum forming methods for example. An example embodiment of LME may be fabricated with its final shape”, Pa [0177]). It is noted that the limitation “vehicle” is an intended use since Howe teaches all of the recited steps of the claimed method for making the light modifying article with its final shape, thus the use of the product from the method is an intended use.

With respect to claim 14, Howe as applied to claim 12 above further teaches cutting or otherwise removing unnecessary materials from the article (“cutting template for the LME 10 includes fold or score lines 20, along which the optical film may be subsequently folded, refraction element score lines 11, and mounting holes 7.”, Pa [0205]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US 2016/0305619-of record) as applied to claims 1 and 3 above, and further in view of Feuillade et al. (US 2021/0379846).

With respect to claim 5, Howe as applied to claim 3 above teaches that the plurality of optical elements (“refraction features RF”) comprise a layer of particles that have been printed on a surface of the lens by a printing process (Pa [0195]) and chasms between each of the optical elements in the plurality (Fig. 20), and each optical element (“refraction feature RF”) may have a gradient pattern wherein a layer of particles (or texture etc.) may be thicker in the center region of each refraction feature RF and the layer of particles (or texture etc.) may become thinner towards the outer edges of each refraction feature RF (Pa [0195]), but is silent to creating the plurality of optical elements layer by layer thus defining plateaus at the top of each of the optical elements before completion of the article.
In the same field of endeavor, a method for the manufacturing of an optical element, Feuillade teaches that the method comprises additively manufacturing the optical element by depositing a plurality of predetermined volume elements of the liquid mixture of polymerizable compounds on the predetermined build support (Pa [0021]), and optical element was built on a substrate by stacking multiple flat layers with different diameters, yielding a plano-convex structure (Pa [0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Howe with the teachings of Feuillade and substitute Feuillade’s additive manufacturing for Howe’s printing for the purpose of forming the plurality of optical elements (“refraction features RF”) having a gradient pattern. One would appreciate that additive manufacturing the plurality of optical elements layer by layer would inherently define plateaus at the top of each of the optical elements before completion of the article.

With respect to claim 9, Howe as applied to claim 1 above further teaches that the substrate may include any type of substrate that may provide suitable structure and optical properties for the intended application, and examples of suitable substrates may include polycarbonates, acrylics, optical film etc. (Pa [0221]), but is silent to Polymethyl Methacrylate (PMMA). 
In the same field of endeavor, a method for the manufacturing of an optical element, Feuillade teaches that optical element was built on a PMMA substrate by stacking multiple flat layers with different diameters, yielding a plano-convex structure (Pa [0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Howe with the teachings of Feuillade and substitute Feuillade’s PMMA substrate for Howe’s substrate for the purpose of obtaining the same effect/result - forming the light modifying article since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

With respect to claim 11, Howe as applied to claim 1 above is silent to curing the ink using ultraviolet (UV) light during the growing step.
In the same field of endeavor, a method for the manufacturing of an optical element having a refractive index above 1.59 to reduce the thickness of the lens (Pa [0002]-[0003]), Feuillade teaches that the method (Pa [0011]-[0023]) comprises providing a predetermined build support, providing a predetermined volume of a liquid mixture of polymerizable compounds, additively manufacturing said optical element by depositing a plurality of predetermined volume elements of said liquid mixture of polymerizable compounds on said predetermined build support, inducing partial polymerization of the polymerizable compounds in said volume elements, and completing polymerization of the polymerizable compounds in said volume elements to form said optical element. Feuillade further teaches that final step of completing polymerization can be carried out by applying ultraviolet radiations (Pa [0068] and [0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Howe with the teachings of Feuillade and substitute Feuillade’s liquid mixture of polymerizable compounds and manufacturing method including curing using UV light for Howe’s ink with reflective particles and printing method for the purpose of obtaining the optical elements having a refractive index above 1.59 and the reduced thickness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Howe (US 2016/0305619-of record) as applied to claim 1 above.

With respect to claim 10, in another embodiment Howe as applied to claim 1 above further teaches that lenses may have one or more optical film overlays wherein the refraction features may be formed on the one or more optical film overlays (Pa [0193]). Since the claim does not require any specific material for the adhesion promoting material, and Howe does not teach that the refraction features formed on the optical film are detached from the optical film, one would appreciated that the optical film would correspond to the claimed adhesion promoting material.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoriku et al. (US 2016/0018081-of record) in view of Feuillade et al. (US 2021/0379846).

With respect to claims 15 and 19, Kadoriku teaches a method of making a vehicle light (“illumination device…a headlight for vehicles”, Pa [0159]), the method comprising:
resin molding lenses of a lens unit 20 to form a plurality of optical elements, the optical elements (“plural hemispherical lenses”) projecting outward from the first side to form a light-modifying article (“lens unit 20”) (Pa [0072] and Fig. 1A); and
configuring the light-modifying article to be secured into a vehicle light housing (Pa [0104]-[0108], Figs. 7 and 8).

Kadoriku teaches that the optical elements (“lenses”) are produced by resin molding (Pa [0072]), but is silent to providing a substrate, the substrate being clear or translucent; depositing a plurality of ink layers on a first side of the substrate, each of the layers in the plurality being either clear or translucent; curing each of the layers during or immediately after deposition; configuring the layers as deposited to form a plurality of optical elements on the substrate.
In the same field of endeavor, a method for the manufacturing of an optical element having a refractive index above 1.59 to reduce the thickness of the lens (Pa [0002]-[0003]), Feuillade teaches that the method (Pa [0011]-[0023]) comprises providing a predetermined build support, providing a predetermined volume of a liquid mixture of polymerizable compounds, additively manufacturing said optical element by depositing a plurality of predetermined volume elements of said liquid mixture of polymerizable compounds on said predetermined build support, inducing partial polymerization of the polymerizable compounds in said volume elements, and completing polymerization of the polymerizable compounds in said volume elements to form said optical element. Feuillade further teaches that final step of completing polymerization can be carried out by applying ultraviolet radiations (Pa [0068] and [0074]) and resulting optical material had satisfactory transparency (Pa [0089]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kadoriku with the teachings of Feuillade and substitute Feuillade’s liquid mixture of polymerizable compounds and manufacturing method for Kadoriku’s resin and resin molding for the purpose of forming the lens unit comprising plural hemispherical lenses having a refractive index above 1.59 and the reduced thickness. 

With respect to claim 16, Kadoriku as applied to claim 15 above further teaches leaving a distinct portion of the article void of optical elements (Fig. 1B).

With respect to claim 17, Kadoriku as applied to claim 15 above further teaches incorporating the article into a vehicle lamp assembly such that the plurality of optical elements are on the interior of a vehicle light housing chamber (Fig. 7).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kadoriku et al. (US 2016/0018081-of record) in view of Feuillade et al. (US 2021/0379846) as applied to claim 15 above, and further in view of Howe (US 2016/0305619-of record).

With respect to claim 18, the combination as applied to claim 15 above is silent to applying an adhesion promoting material onto the substrate before depositing the layers.
In the same field of endeavor, lens assembly, Howe teaches that a lens comprises a clear or translucent substrate and refraction features RF printed on a surface of the lens by a printing process (Pa [0195]), and lenses may have one or more optical film overlays wherein the refraction features may be formed on the one or more optical film overlays (Pa [0193]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Howe and provide the optical film with the substrate before forming the optical elements for the purpose of making the light modifying element since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
The claim does not require any specific material for the adhesion promoting material, and Howe does not teach that the refraction features formed on the optical film are detached from the optical film, thus one would appreciated that the optical film would correspond to the claimed adhesion promoting material.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 7:30-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742